ORDER
On April 27, 2012, the Workers' Compensation Court sitting en bane adopted amendments to Rule 28 of the Workers' Compensation Court Rules, 85 0.8.2011, Ch. 4, App., as authorized in 85 0.8.2011, § 308(D). The Workers' Compensation Court submitted the rule as amended to this Court for approval or disapproval.
Upon consideration of the rule as required by § 808(D), this Court hereby approves Rule 23 as amended and attached hereto. Rule 23 as amended shall be effective on the date this order is filed with the Clerk of the Supreme Court.
Rule 28 as amended and attached hereto is for official publication and shall be published two times in the Oklahoma Bar Journal and included one time in the Oklahoma Bar Association E news.
By today's approval of Rule 23 as amended, this Court neither indicates what meaning should be ascribed to it in any given application nor settles its validity against challenges that may be launched on constitutional or statutory grounds, federal or state.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE this 14th day of May, 2012.
ALL JUSTICES CONCUR.
WORKERS' COMPENSATION COURT RULE 23
PROPOSED CHANGE FOR CONSIDERATION BY THE OKLAHOMA SUPREME COURT FOLLOWING ADOPTION BY THE WORKERS' COMPENSATION COURT IN CONFERENCE ON APRIL 27, 2012
NOTE: All proposed amendments are reflected as follows: deletions are noted by *468strikethrough and new language is highlighted by underline.
RULE 23. EYE IMPAIRMENT
A. The criteria for measuring and calculating the percentage of eye impairment shall be pursuant to this rule. A physician may deviate from the method of evaluation provided for in this rule or may use some other recognized method of evaluation, if the deviation or the method of evaluation is fully explained.
B. Loss or loss of use of an eye is subject to the schedule of compensation provided in 85 0.8., Section 833(E). Industrial blindness (a visual acuity for distance of 20/200), in both eyes, constitutes statutory permanent total disability per 85 O.S., Section 30886), regardless of the employee's capacity for gainful employment. Permanent impairment for loss of vision in one eye shall not be converted to the body as a whole. Permanent impairment for loss of vision in both eyes may be combined into impairment to the body as a whole only if the physician rates the loss of each eye separately and then evaluates the combination. It is not necessary to show the percentage of permanent impairment for loss of vision above industrial blindness since there can be no loss greater than one-hundred percent (100%).
C. Physicians should consult the American Medical Association's "Guides to the Evaluation of Permanent Impairment" regarding the equipment necessary to test eye function and for methods of evaluating vision loss. The following Snellen Chart may then be used to compute the percentage of visual efficiency and percentage of permanent eye impairment. Evaluation of visual impairment may be based upon visual acuity for distance and near, visual fields and ocular motility with absence of diplopia.
D. All measurements shall be based upon eorrected uncorrected vision; provided, implantation of an intraceular lens is not a "correction" to the claimant's vision within the purview of this rule. When an artificial lens is surgically implanted to replace the removed lens, it is a permanent restorative device and determination of impairment to vision is based on anatomical or functional loss of sight remaining after the lens is implanted.
SNELLEN CHART
Snellen Notation for near Snellen Notation for distance Percentage of Visual Efficiency Comp. Rate in Weeks (Okla.) For injuries occurring on and after 08-26-11 Percentage Loss of Vision (Okla.)
20/20 14/14 100.0 0.0 0.0
20/25 14/17.5 95.7 4.3 11.83
20/830 14/21 91.7 28.38
20/85 14/245 87.5 34.38
20/40 14/28 88.6 45.10
20/45 14/81.5 80.0 - 55.0
20/50 14/35 76.5 64.63
20/60 14/42 69.9 82.50
20/70 14/49 64.0 99.0
20/80 14/56 58.5 114.18
20/90 14/68 53.4 128.15
20/100 14/70 48.9 140.53
20/120 14/84 40.9 162.58
20/140 14/98 34.2 180.95
20/160 14/112 28.6 196.35
20/180 14/126 28.9 209.28